United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-3611
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Robert Allen King

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                     for the District of Minnesota - St. Paul
                                 ____________

                           Submitted: October 20, 2016
                              Filed: April 14, 2017
                                 ____________

Before WOLLMAN, SMITH,1 and COLLOTON, Circuit Judges.
                          ____________

SMITH, Circuit Judge.

      A jury convicted Robert Allen King of possession with intent to distribute 50
grams or more of actual methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and



      1
       The Honorable Lavenski R. Smith became Chief Judge of the United States
Court of Appeals for the Eighth Circuit on March 11, 2017.
(b)(1)(A). The district court2 sentenced King to 180 months’ imprisonment, followed
by five years of supervised release. King appeals his conviction and sentence. He
asserts the following trial errors: (1) the district court erred in admitting a cooperation
agreement into evidence at trial; (2) the district court erred by not ordering a mistrial
based on his defense counsel’s conflict of interest as a potential witness; and
(3) sufficient evidence supports his public-authority defense. King also asserts the
following sentencing errors: (1) the district court erred in denying his motion for
retesting the purity of the methamphetamine and his motion for reconsideration of the
denial of that motion; (2) the district court erred in applying an obstruction-of-justice
enhancement; and (3) the district court erred in denying him an adjustment for
acceptance of responsibility. For the reasons stated below, we affirm.

                                    I. Background
       In 1996, King pleaded guilty to conspiring to distribute and possess with intent
to distribute cocaine. He served a total of 168 months’ imprisonment for this federal
drug-trafficking offense. After his release from prison in 2012, King resumed selling
drugs. Law enforcement discovered and investigated his new enterprise.

       On July 10, 2013, the Southwest Hennepin Drug Task Force (SWHDTF)
executed search warrants at King’s home and at the home of his supplier, Marlon
Bettencourt. The SWHDTF discovered a gallon-size plastic bag with
methamphetamine residue at King’s home and heroin and other drugs at Bettencourt’s
home. To avoid charges, King cooperated with law enforcement. On July 15, 2013,
King and his longtime attorney, Allan Caplan, met with Sergeant Brady Sweitzer and
Officer Todd Hinz of the SWHDTF. The SWHDTF enlisted King as a confidential
reliable informant (CRI). King signed a cooperation agreement with the Hennepin
County Sheriff’s Office (HCSO). That cooperation agreement included a list of rules


      2
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota.

                                           -2-
for King to follow (“Attachment B”). In Attachment B, King agreed “not to
participate in any investigations or any criminal activities unless the investigation is
being directly supervised by an investigator of the HCSO”; “not to break any laws or
commit any crimes while working for the HCSO”; and “not [to] use any illegal drugs”
or “handle any illegal drugs unless specifically authorized to do so by the HCSO.”
SWHDTF officers reviewed the cooperation agreement with King, and King initialed
each rule and signed the agreement. He also indicated his understanding “that the task
force may terminate this agreement at any time” and that “[v]iolation of any of the
above enumerated provisions will be grounds for immediate removal as a
Cooperating Individual and the possible filing of criminal charges.” In addition to
Attachment B, the cooperation agreement included a few other documents, such as
a signature page and a biographical information sheet.

      For the next two months, King worked as a CRI for the SWHDTF. He made
two controlled deliveries of cash, participated in a controlled buy of cocaine, and
arranged for the takedown of a load car. King’s status as a CRI ended after the
takedown of the load car carrying 20 pounds of methamphetamine in September
2013. After this investigation concluded, “it was made clear to King that his status
as a CRI was terminated.” King told the SWHDTF officers that he was moving to
Spokane, Washington, with his girlfriend to work in a friend’s computer-software
business.

      King, however, did not move at that time to Spokane, Washington.3 On
October 22, 2013, at 2:20 a.m., King called Officer Hinz and told Officer Hinz that
he wanted to provide information about a heroin dealer staying in a Minneapolis hotel
who was selling heroin and possessed a handgun. King told Officer Hinz that he had
learned the information when “he had taken somebody over to the hotel presumably


      3
       King and his girlfriend did not move to Spokane, Washington, until December
30, 2013.

                                          -3-
to pick up heroin.” Officer Hinz “explained to King that his status as a CRI was
complete” and “asked him why he was in Minneapolis” because King had previously
told Officer Hinz that he was moving to Washington. According to Officer Hinz,
King replied “that he was back in town for a couple of days taking care of some
things. He then said that he didn’t like people selling heroin and to consider his
information as a ‘Freebie.’”

       In January 2014, King, with the aid of attorney Caplan, sought to resume work
as a drug informant.4 He offered to provide information regarding heroin dealers as
third-party cooperation on behalf of his girlfriend, who was facing revocation of her
probation in Hennepin County. The Hennepin County Attorney’s office, however,
declined King’s proposed third-party cooperation offer. Thereafter, King stopped
contacting the SWHDTF officers.

       After learning that King had resumed his own methamphetamine trafficking in
December 2013 or January 2014, the special investigations unit of the Richfield
Police Department began investigating him. A confidential informant told Richfield
officers that King was selling methamphetamine from his home in south Minneapolis.
After determining that King no longer worked as an informant for Hennepin County,
Richfield Police Officer Dustin Schwarze obtained a search warrant for King’s home
in February 2014.

       The Minneapolis Special Weapons and Tactics team (SWAT) executed the
search warrant during the early morning hours. SWAT entered the house and
identified itself. In reaction, King began throwing methamphetamine and other items
out of his bedroom window. Officer Schwarze saw King open the window and throw
the methamphetamine out using both hands. Although Officer Schwarze yelled at



      4
          King and his girlfriend returned to Minnesota in January 2014.

                                          -4-
King to show his hands and stop, King ignored this command and continued throwing
the drugs out of the window. King stopped only when SWAT apprehended him.

      Law enforcement recovered large, unpackaged crystalline chunks of
methamphetamine, packaged methamphetamine, and other evidence from the roof,
sidewalk, and window sill of King’s home. Officers recovered additional
methamphetamine in King’s bedroom, as well as packaging materials and over $4,500
in cash.

       SWHDTF officers interviewed King after his arrest. In that recorded interview,
King admitted owning the methamphetamine found at the house. He said that he had
been selling about a pound per week. King said that when he heard SWAT enter and
announce its presence, he tried to dispose of the methamphetamine by throwing it out
of his bedroom window. After the officers stopped recording the interview, King told
them that he wanted to cooperate to avoid charges or perhaps receive a lower
sentence, if charged. King never claimed that he thought that he was still working as
an informant.

      The Richfield Police Department told King and attorney Caplan that it would
not work with King as a cooperator. King then had Caplan contact the Drug
Enforcement Agency and the United States Attorney’s Office. Caplan was told that
King would not be permitted to cooperate in the case. After his indictment, King met
with Caplan, who suggested a public-authority defense strategy. King thereafter
claimed that he had “total immunity” for selling drugs based on a cooperation
agreement with law enforcement.




                                        -5-
       At trial, the jury rejected King’s public-authority defense and found him guilty.
Prior to sentencing, King moved to retest the methamphetamine,5 but the district court
ultimately denied that motion, as well as King’s subsequent motion for
reconsideration. The presentence investigation report (PSR) stated that King was
“responsible for a quantity ranging from 175.019 to 205.235 grams of
methamphetamine (actual)” and calculated a base offense level of 32. At sentencing,
the Minnesota Bureau of Criminal Apprehension (BCA) chemist who tested the
methamphetamine confirmed that amount, and the district court accepted it. After
applying an obstruction-of-justice enhancement and denying an adjustment for
acceptance of responsibility, the district court calculated a Guidelines range of 188
to 235 months’ imprisonment. After hearing argument from counsel, the district court
sentenced King to 180 months’ imprisonment, followed by five years of supervised
release.

                                   II. Discussion
       King appeals his conviction and sentence. He asserts that three trial errors and
three sentencing errors warrant reversal.

                                       A. Trial
      First, King asserts the following trial errors: (1) the district court erred in
admitting a cooperation agreement into evidence at trial; (2) the district court erred
by not ordering a mistrial based on his defense counsel’s conflict of interest as a
potential witness; and (3) sufficient evidence supports his public-authority defense.




      5
       The methamphetamine was originally tested for purity in August 2014;
thereafter, a superseding indictment was filed on September 11, 2014. The drug
charged remained the same, but the statutory minimum sentence of imprisonment for
the offense increased to ten years because of the “actual” methamphetamine seized
from King’s home—over 150 grams.

                                          -6-
                               1. Cooperation Agreement
       King first challenges the district court’s admission of Attachment B of the
cooperation agreement. At trial, the government moved to introduce Attachment B.
King’s counsel initially objected, arguing that it was “not the entire agreement.” The
court asked the government to “lay some more foundation.” The government then
asked King whether he was “given a single page that had all the rules that [he] had
to follow on it,” and King replied, “I was given a packet of papers.” The government
then clarified that it was “asking about the rules that [King] w[as] required to follow.”
King replied, “This is one piece of the packet, yes.” The government again moved to
admit Attachment B, and King’s counsel replied, “No objection.”

       On appeal, King argues that the district court abused its discretion by
permitting the government to establish the details of King’s written cooperation
agreement by submitting a single page of a multiple-page document and
supplementing that evidence with testimony from law enforcement officers based on
their “foggy” recollection about the remainder of the agreement.

       In response, the government points out that King’s counsel stated that she had
“[n]o objection” to Attachment B and argues that King waived any claim regarding
its admission. King counters that his counsel never withdrew the original objection
but instead just never “reasserted” that objection after the government laid more
foundation.

       We have previously “found pretrial objections waived when an appellant’s
counsel affirmatively stated ‘no objection’ at trial to the admission of evidence
previously sought to be suppressed.” United States v. Comstock, 531 F.3d 667, 675
(8th Cir. 2008) (quoting United States v. Gonzalez–Rodriguez, 239 F.3d 948, 951 (8th
Cir. 2001)). For example, in Comstock we held that the “[d]efendant ‘consciously and
intentionally waived any objection’ to the district court’s receipt of the evidence at
issue in his pretrial suppression motion” when defense counsel responded “no

                                          -7-
objection” “each time the Government moved to admit evidence that [d]efendant’s
pretrial motion sought to suppress.” Id. (quoting United States v. Wedelstedt, 589
F.2d 339, 345–46 (8th Cir. 1978)).

       We find the present case similar to Comstock. King’s counsel affirmatively
stated “no objection” to the admission of the same evidence that counsel initially
sought to exclude. As a result, King unconditionally, consciously, and intentionally
waived any objection to the district court’s admission of Attachment B.

                         2. Counsel as Potential Witness
      King next argues that the district court erred by failing to declare a mistrial sua
sponte when it became clear at trial that his trial counsel would need to testify in
response to the testimony of King’s prior counsel, Allan Caplan.

        At trial, King called Caplan as a witness. Caplan testified that King entered the
cooperation agreement with the SWHDTF so that King would not be charged for drug
trafficking that he conducted “before” the agreement was reached. Caplan stated that
the cooperation agreement did not give King permission to sell drugs on his own. He
testified that if King had such an agreement, Caplan, as King’s attorney, would have
contacted the SWHDTF as soon as he found out about the arrest and tried to enforce
the agreement. Instead, Caplan stated that he worked with King in an attempt to
arrange for King to cooperate in his new case to reduce his charges or his sentence.
King’s trial counsel did not ask Caplan about prior statements that Caplan might have
made that were inconsistent with his trial testimony.

        After Caplan’s testimony was complete, and after a 15-minute break, King’s
trial counsel told the district court that she had no more witnesses. The government
then indicated that it would call rebuttal witnesses. But before the government put on
its first witness, King’s trial counsel told the court, out of the jury’s presence, “I have
never faced this experience in 23 years, but the witness I just called did not say

                                           -8-
anything on the stand that I had expected him to. He told me something very different
in my meeting with him Saturday.” King’s counsel explained that Caplan had, prior
to trial, offered to corroborate King’s testimony that he worked for the authorities
when he was arrested. King’s trial counsel expressed concern that she might have to
become a witness herself to impeach Caplan’s testimony. The court allowed the
government to proceed with its witnesses, advising King’s counsel that the court
could take up the issue during surrebuttal, if any.

      King’s trial counsel, however, never recalled Caplan to ask him about any prior
statements. Nor did she allege during trial that any error occurred regarding Caplan’s
testimony or move for a mistrial based on Caplan’s testimony. It was not until
sentencing that King moved for a new trial based on Caplan’s allegedly inconsistent
testimony. The district court denied the motion.

       King now argues that the district court erred by not resolving whether his trial
counsel was disqualified after Caplan, his former attorney, purportedly testified
differently than his prior statement to trial counsel. According to King, his trial
counsel would have had to testify as a defense rebuttal witness as to her recollection
of that prior statement. King asserts that although his trial counsel brought this
conflict to the court’s attention after the defense rested, the court never resolved the
conflict. King contends that by failing to further address the issue, his trial counsel’s
representation fell below an objective standard of reasonableness and that if counsel
had followed up on this issue, she could have requested a mistrial.

       To the extent that King asserts that he received ineffective assistance of
counsel, we decline to consider this claim, as King’s case is not exceptional and
should be raised in a habeas corpus action. See United States v. Golliher, 820 F.3d
979, 984 (8th Cir. 2016) (noting that we review Strickland claims on direct appeal
only in exceptional cases).



                                          -9-
        And, because trial counsel never confronted Caplan with his prior inconsistent
statements pursuant to Federal Rule of Evidence 613(b), trial counsel could not have
testified that Caplan made prior inconsistent statements to her. See Fed. R. Evid.
613(b) (“Extrinsic evidence of a witness’s prior inconsistent statement is admissible
only if the witness is given an opportunity to explain or deny the statement and an
adverse party is given an opportunity to examine the witness about it, or if justice so
requires.”). At no time did King re-call Caplan to ask him about his prior statements,
nor has King argued that any error occurred regarding Caplan’s testimony. At
sentencing, King moved for a new trial based on Caplan’s allegedly inconsistent
testimony, but the district court found that Caplan testified credibly and that contrary
statements were not even plausible. On appeal, King has not identified any trial error
that occurred regarding Caplan’s testimony.

      Accordingly, we hold that the district court committed no error in not declaring
a mistrial sua sponte.

                              3. Public-Authority Defense
      King’s final allegation of trial error is that sufficient evidence exists to support
his public-authority defense. King admits that he was guilty of possessing the
methamphetamine and that it was at least 50 grams of actual methamphetamine. He
contends that the real trial issue was whether he had public authority to possess the
methamphetamine in question. He concedes that the burden of proof for this
affirmative defense was on him, but he argues that his burden of proving the defense
was not as high as the government’s burden of proof. He argues that sufficient
evidence exists that he had a reasonable belief that he was permitted to possess the
methamphetamine under the authority of law enforcement.

      During trial, King moved the district court to enter judgment of acquittal
pursuant to Federal Rule of Criminal Procedure 29 at the close of the government’s
case, and the district court denied the motion. He did not renew his motion for

                                          -10-
judgment of acquittal, pursuant to Rule 29 of the Federal Rules of Criminal
Procedure, at the close of all evidence.

       We hold that King’s claim fails whether we review de novo or under a plain-
error standard. Compare United States v. Timlick, 481 F.3d 1080, 1082 (8th Cir.
2007) (providing motion for judgment of acquittal at close of government’s evidence
preserves argument for appeal); United States v. May, 476 F.3d 638, 640 (8th Cir.
2007) (same); United States v. Vinton, 429 F.3d 811, 815 (8th Cir. 2005) (same), with
United States v. Wadena, 152 F.3d 831, 853 (8th Cir. 1998) (providing failure to
renew motion for judgment of acquittal at the close of all evidence results in plain-
error review); Edwards v. United States, 333 F.2d 588, 589 (8th Cir. 1964) (same).
King admits that he was guilty of possessing the methamphetamine and that it was
at least 50 grams of actual methamphetamine. He has not argued on appeal that the
government failed to present sufficient evidence to convict him of possession of
methamphetamine; instead, his argument is that he produced sufficient evidence of
his affirmative defense. Even King admits that “[h]e asserted a public authority
affirmative defense, and apparently the jury . . . did not believe the defense.” This
defense turned on factual issues within the jury’s purview. Accordingly, we reject
King’s argument that we should vacate his conviction based on his public-authority
defense.

                                      B. Sentencing
       King next asserts the following sentencing errors: (1) the district court erred
in denying his motion for retesting the purity of the methamphetamine and his motion
for reconsideration of the denial of that motion; (2) the district court erred in applying
an obstruction-of-justice enhancement; and (3) the district court erred in denying him
an adjustment for acceptance of responsibility.




                                          -11-
                           1. Retesting of Methamphetamine
       The methamphetamine seized from King’s home was collected in eight
packages that the government offered as exhibits at trial. Exhibits 16 and 17
contained methamphetamine found in sealed packages in King’s bedroom. Exhibit
7 was a sealed package of methamphetamine found in a laptop bag that King had
thrown into the front yard. Exhibit 5 was methamphetamine contained in a package
that had been torn open and was found on the front sidewalk. Exhibit 15 contained
loose methamphetamine that was found on and around the window sill in King’s
bedroom. Exhibits 8, 10, and 11 contained loose methamphetamine that was collected
from the first-floor roof outside King’s bedroom. The eight drug exhibits were tested
by the BCA forensic science laboratory in August 2014. All eight drug exhibits seized
from King’s home were found to contain methamphetamine. The four largest exhibits
(Exhibits 10, 11, 15, and 16) were further tested for purity and found to be 92 and 94
percent pure and to contain 175.019 to 202.235 grams of actual methamphetamine.
The PSR reflected this drug quantity and recommended a base offense level of 32
pursuant to U.S.S.G. § 2D1.1(c)(4).

      Prior to sentencing, King moved to have the four packages of
methamphetamine that the BCA chemist had previously tested for purity retested by
an independent laboratory. He asserted that the BCA chemist had “not tested the
samples in a uniform manner.”

       The district court ordered that King provide it with “supplemental
information.” It ordered King to address four issues: (1) the fact that the drugs were
in evidence as trial exhibits; (2) the untimeliness of King’s sentencing submissions,
which “were due on August 28, 2015, with no further extensions to be granted”; (3)
“why supplemental testing could not have been requested in advance of trial” given
that discovery was ordered in July 2014; and (4) a “non-speculative basis to believe
that the testing conducted by the [BCA] chemist who testified at trial is not reliable.”
The district court directed that “[u]nless the defendant files a supplemental

                                         -12-
memorandum by September 22, 2015, the motion will be denied.” On September 29,
2015, after receiving nothing further from King, the district court denied the motion.

      King moved for reconsideration of his retesting motion. King’s counsel
explained that she “did not address the Court’s Order requiring supplemental
information because she was in trial when the Government filed its objections and
when the Court issued the Order.” Counsel then addressed the four issues set forth in
the district court’s prior order. The district court denied King’s motion for
reconsideration.

       At sentencing, King asserted for the first time that “one of the samples . . . . is
pure cut, meaning it’s not methamphetamine at all. It’s literally just a powdered
substance that’s used to mix with methamphetamine to reduce its purity.” The
government then called the BCA chemist to testify about her testing of the
methamphetamine. The chemist explained the drug-testing process and confirmed that
the four samples were each determined to be between 92 and 94 percent pure and that
“the range of actual methamphetamine was 175.019 grams to 205.235 grams.” The
chemist also testified that the type of “cut” that King claimed to have added to most
of the methamphetamine was not present in the four samples that she tested for purity.
Following the chemist’s testimony, King’s counsel made no further argument
regarding the drug quantity and rested on King’s prior submissions.

      The district court concluded that the PSR accurately reflected the drug quantity,
as confirmed by the chemist’s testimony. The court also cited King’s testimony “that
he was selling a pound of methamphetamine a week,” which further supported the
drug-quantity finding. Based on the drug quantity, the district court calculated a base
offense level of 32.

       On appeal, King argues that the district court erred in denying his motion for
retesting the purity of the methamphetamine and his motion for reconsideration of the

                                          -13-
denial of that motion. According to King, he specifically reserved the right to contest
the purity and quantity for sentencing purposes despite his stipulation at trial that the
drugs in question were at least 50 grams of actual methamphetamine. King admits
that he missed the deadline to file a supplemental brief on his motion for retesting. He
bases his argument on a Confrontation Clause violation. King contends that although
the district court has the discretion to deny an untimely motion, the district court
abused its discretion because denying the motion undermined his ability to confront
the evidence against him in a meaningful way.

       As King concedes, a district court has discretion to deny an untimely motion.
See United States v. Zidar, 178 F. App’x 673, 676 n.2 (9th Cir. 2006) (“We review
a district court’s decision to deny an untimely motion for abuse of discretion.”).
Furthermore, we review for an abuse of discretion a district court’s denial of a motion
for reconsideration. United States v. Luger, 837 F.3d 870, 875 (8th Cir. 2016).

        We hold that the district court did not abuse its discretion in denying King’s
untimely motions because the district court had already given King ample opportunity
to raise his motion for retesting in a timely manner. The district court gave King a
four-week extension of time to file his sentencing materials; they were due on August
28, 2015. But King did not file his sentencing memorandum until August 31, 2015,
and he did not file his motion for retesting until September 5, 2015. Although that
motion was already untimely, the district court gave King until September 22, 2015,
to file a supplemental memorandum in support of his motion for retesting. King did
not file a supplemental memorandum during that time, and the district court denied
his motion for retesting on September 29, 2015. King did not file the motion for
reconsideration until October 7, 2015.6

      6
        Even if we were to address the substance of King’s claim, his assertion that
his motion for retesting was based on a Confrontation Clause rationale is without
merit. “We have held that the admission of hearsay during sentencing proceedings
does not violate a defendant’s rights under the Confrontation Clause.” United States

                                          -14-
                             2. Obstruction of Justice
      King next contests the district court’s imposition of an obstruction-of-justice
enhancement. The PSR did not recommend it, but the government requested
application of the enhancement based on King’s testimony at trial. At sentencing, the
government argued that King’s “defense is a lie.” In support of this argument, the
government asked the court to

      recall that Mr. King testified about when he was working as a CI on the
      Lagunas matter. Law enforcement found a small amount of
      methamphetamine shoved in a back seat of a car that he had rented, and
      they confronted him about it. And when they did that, he lied to them.
      He said, oh, that’s not my meth. I don’t know anything about it. If he
      had permission, he wouldn’t have had to lie about it. It would have been,
      oh, you know, that’s what I got to do to stay in the game, officer; instead
      he lied about it.

            When law enforcement showed up at his house, he threw the
      drugs out the window. If he had permission to sell drugs, there was
      absolutely no need for him to get rid of them, which is what he testified
      he said he was doing.

             Additionally, . . . . at the time of his arrest, he did not say anything
      to law enforcement about the fact that he was authorized to be selling
      these drugs. Instead what he did is tried to cooperate again, and he
      would not need to have cooperated again if this is all part of his lawful
      activity that he was engaged in.

       King’s counsel replied that the officers’ behavior during the questioning of
King indicated that King was cooperating with law enforcement all along. Counsel
first made “clear” that she was “not asking for a retrial on this” because “[t]he jury
found him guilty.” The court concluded that the enhancement applied, stating, “The



v. Pepper, 747 F.3d 520, 525 n.5 (8th Cir. 2014).

                                           -15-
obstruction is worth considering because the testimony that the defendant gave was
unnecessarily perjurious. The testimony of the defendant took unfair and
unreasonable advantage of this Court’s determination that the defendant’s prior
federal drug conviction would not be part of the trial.” Specifically, King had the
1996 drug-trafficking conviction for which he served a total of 168 months’
imprisonment. During trial, the government did not cross examine him about that
prior conviction. The court pointed out that King

      said, for example, with respect to the methamphetamine in the trunk of
      his car, the defendant’s testimony was that he was surprised by being
      there. That’s fine. That’s consistent with his defense that he didn’t know
      it was there.

             But then he said, but he was also a little fearful because, quote, “I
      didn’t know what was going to happen because I had never been in that
      actual situation with law enforcement before in all my time of working
      with them. It just had never happened before.”

             And throughout the testimony, Mr. King gave the impression that
      he was a long-time drug informant, which he does have a history of
      getting arrested and working it off. But the assertions that he was given
      carte blanche complete immunity to sell what he wanted, keep the
      money, and so on, were not supported by any credible testimony.

              So the testimony that he’s been cooperating since 1987. So here
      this is on page 11 of the trial transcript to the question:

            “What promise did they give you?” The defendant answered, “I
      would get total immunity, and I would walk away.” Well, that was
      untrue. But then another question:

             “And you mentioned a minute before that you had cooperated
      with law enforcement before, is that correct?”

            Answer: “Yes, I have. Since 1987 the first time.

                                         -16-
       Question: I’m sorry?

       Answer: The first time in 1987.

       Question: About how many times?

        Answer: I had an ongoing agreement with the BCA, the
Minnesota Bureau of Criminal Apprehension from 1987 to about 1992.
I assisted them on probably 20 investigations responsible for many loads
of dope, ten kilos of cocaine.

     Question: Any other organization you worked for besides the
BCA since 1987?

      Answer: BCA, DEA, U.S. Marshals. I provided assistance to U.S.
Marshals in a fugitive apprehension in California in 1993. I’ve worked
with the DEA. I was assigned by the DEA in 2009.”

       All of that is designed to leave the impression that the defendant
has been a helper of law enforcement over all these years, whereas in
truth and in fact, and as he well knew, he had spent some 168 of those
months in federal custody related to his prior drug charge.

       So going to trial is his absolute right. There’s no difficulty at all
going to trial. And there’s no obstruction in going to trial. But testifying
falsely, and we’re not even talking about the post-conviction affidavit
submitted by the defendant, which contains assertions about the drug
purity that are simply not plausible given the testimony that we’ve had
here from the chemist. Or common sense, for that matter.

       The defendant testified that he had a college GPA of 3.97. I was
very curious to see that borne out in the presentence investigation report,
but there’s no indication of any college at all, let alone college with a
GPA of 3.97 in the PSR. And there were no formal or informal requests
to correct that. So that seems to have been an attempt to begin the
testimony with something that would impress the jury. So those are the
factors that are of concern to the Court. Not the fact that he went to trial.

                                    -17-
                                          ***

            It’s not even that he testified about his understanding with the
      government about cooperation. It would even be one thing to testify I
      thought I had this deal. I thought Mr. Caplan told me I had absolute
      immunity, and I could do whatever I want. Sell pounds a week, do
      whatever I wanted. You know, maybe I’m wrong about that, but that
      was my legitimate understanding. That’s one thing.

            But in the details that I’ve talked about, the testimony seemed to
      go beyond that defense . . . .

(Emphases added.)

       The district court concluded that King had “attempted to obstruct justice” and,
after applying that adjustment, found a total offense level of 34.

       On appeal, King argues that none of the grounds that the district court
identified as a basis for obstruction of justice justify application of the enhancement.
King contends that, even assuming the court raised valid concerns about his
testimony, they still do not justify the enhancement because “it cannot be sufficient
to find that Mr. King obstructed justice merely because the district court disbelieved
his testimony or found it to be misleading.”

      “We review the district court’s factual findings underlying an adjustment for
obstruction of justice for clear error, giving great deference to the sentencing court’s
determination.” United States v. Brown, 539 F.3d 835, 839 (8th Cir. 2008). Section
3C1.1 of the Guidelines states:

      If (1) the defendant willfully obstructed or impeded, or attempted to
      obstruct or impede, the administration of justice with respect to the
      investigation, prosecution, or sentencing of the instant offense of


                                         -18-
      conviction, and (2) the obstructive conduct related to (A) the
      defendant’s offense of conviction and any relevant conduct; or (B) a
      closely related offense, increase the offense level by 2 levels.

U.S.S.G. § 3C1.1. “Application note 4 to § 3C1.1 is a non-exhaustive list of examples
of the types of conduct to which the enhancement applies.” United States v. Edwards,
820 F.3d 362, 365 (8th Cir. 2016). “[C]ommitting, suborning, or attempting to suborn
perjury” constitute types of conduct to which the enhancement applies. U.S.S.G.
§ 3C1.1 cmt. n.4(B). A district court may apply the two-level increase under § 3C1.1
if it “finds by a preponderance of the evidence that a defendant committed perjury,
i.e., that he willfully testified falsely as to a material matter.” United States v. Reid,
827 F.3d 797, 801 (8th Cir. 2016); see also United States v. Waters, 799 F.3d 964,
974 (8th Cir. 2015) (“Perjury occurs when a witness ‘gives false testimony
concerning a material matter with the wilfull intent to provide false testimony.’”
(quoting United States v. Petrovic, 701 F.3d 849, 859 (8th Cir. 2012)).

       “‘Material’ evidence, fact, statement, or information, as used in this section,
means evidence, fact, statement, or information that, if believed, would tend to
influence or affect the issue under determination.” U.S.S.G. § 3C1.1 cmt. n.6. Even
if “the district court neglect[s] to address whether the false testimony was
material[,] . . . this court has affirmed a finding of obstruction of justice where the
finding is ‘strongly supported by the record.’” United States v. McDonald, 826 F.3d
1066, 1071 (8th Cir. 2016) (quoting United States v. Nshanian, 821 F.3d 1013, 1019
(8th Cir. 2016)). The false testimony or statements need not have caused the
government actual prejudice to be material. See Edwards, 820 F.3d at 365–66
(holding district court properly applied obstruction of justice enhancement even
though the defendant’s actions did not actually prejudice government; although one
example given in application notes to Sentencing Guidelines provided that a
defendant had to actually obstruct or impede an investigation for the obstruction of
justice enhancement to apply, two other examples, which were relevant to defendant’s


                                          -19-
conduct, involving an attempt to suborn testimony or influence a co-defendant,
permitted application of the enhancement based only on an attempt to obstruct justice,
regardless of whether the attempt was successful).

      “The enhancement does not apply when the false testimony is simply due to the
defendant’s ‘confusion, mistake, or faulty memory.’” Waters, 799 F.3d at 974
(quoting U.S.S.G. § 3C1.1 cmt. n.2). “Before imposing an enhancement under
§ 3C1.1, the district court ‘must review the evidence and make independent findings
necessary to establish a willful impediment to, or obstruction of, justice.’” United
States v. Whiting, 522 F.3d 845, 850 (8th Cir. 2008) (quoting United States v.
Dunnigan, 507 U.S. 87, 95 (1993)). “To apply the adjustment, the district court must
make a finding of perjury that is independent of the jury’s verdict.” Reid, 827 F.3d
at 801.

      Here, the district court identified a false statement that King made at trial and
made the independent finding that King’s testimony “was unnecessarily perjurious.”
Cf. Whiting, 522 F.3d at 850. The court identified as “untrue” King’s statement “I
would get total immunity, and I would walk away” when asked what law enforcement
promised him. This finding of falsity is supported by King’s conduct when law
enforcement executed the search warrant at his home. King threw the drugs out of the
window and, when questioned, never mentioned that he was authorized to sell drugs.

      We conclude that district court’s finding that King committed perjury at trial
was not clearly erroneous.7 In making its decision, the district court stated that King
did not obstruct justice by “going to trial” but did obstruct justice by “testifying

      7
        Because we have identified one of the district court’s findings that supports
the obstruction-of-justice enhancement, we need not address the other grounds that
the district court cited in support of the enhancement, such as whether King gave a
false impression that he “has been a helper of law enforcement” over the last 30 years
and lied when he testified that he had a college GPA of 3.97.

                                         -20-
falsely.” The court found that King’s “testimony seemed to go beyond [the public
authority] defense.” Although the district court did not discuss the materiality of the
false testimony that it identified, we conclude that the record strongly supports such
a finding. See McDonald, 826 F.3d at 1071. Had the jury believed King’s testimony
that the district court identified as false, such belief would have influenced the jury’s
determination of whether King was acting under public authority in possessing the
methamphetamine. See U.S.S.G. § 3C1.1 cmt. n.6.

                           3. Acceptance of Responsibility
       Finally, King argues that the district court erred in denying him an adjustment
for acceptance of responsibility pursuant to U.S.S.G. § 3E1.1. According to King, he
accepted responsibility for his actions and actually assisted the government prior to
his arrest. He points out that he confessed to possessing the drugs and stipulated to
the quantity and purity for trial purposes. He also maintains that he conveyed genuine
remorse for his actions by confessing to the possession of the drugs.

       Section 3E1.1 of the Guidelines provides, “If the defendant clearly
demonstrates acceptance of responsibility for his offense, decrease the offense level
by 2 levels.” U.S.S.G. § 3E1.1(a).

      This adjustment is not intended to apply to a defendant who puts the
      government to its burden of proof at trial by denying the essential
      factual elements of guilt, is convicted, and only then admits guilt and
      expresses remorse. Conviction by trial, however, does not automatically
      preclude a defendant from consideration for such a reduction. In rare
      situations a defendant may clearly demonstrate an acceptance of
      responsibility for his criminal conduct even though he exercises his
      constitutional right to a trial. This may occur, for example, where a
      defendant goes to trial to assert and preserve issues that do not relate
      to factual guilt (e.g., to make a constitutional challenge to a statute or a
      challenge to the applicability of a statute to his conduct). In each such
      instance, however, a determination that a defendant has accepted

                                          -21-
      responsibility will be based primarily upon pre-trial statements and
      conduct.

Id. cmt. n.2 (emphases added); see also United States v. Petruk, 836 F.3d 974, 977
(8th Cir. 2016) (“It is a ‘rare situation’ where a defendant who contests his guilt at
trial can meet his burden to clearly demonstrate acceptance of responsibility.”(quoting
United States v. Spurlock, 495 F.3d 1011, 1014 (8th Cir. 2007))).

       Where a defendant raises a public-authority defense, testifies at trial, and the
district court makes its own findings at sentencing that the defendant committed
perjury, a district court does not clearly err in denying acceptance of responsibility.
See, e.g., United States v. Warren, 454 F.3d 752, 762 (7th Cir. 2006) (holding district
court did not clearly err in denying defendant a downward sentence adjustment for
acceptance of responsibility, given that defendant received sentence enhancement for
obstruction of justice, failed to explain what was extraordinary about his case, and put
the government to its burden of proof by maintaining that his conduct was not
unlawful because he was acting as confidential informant); United States v. Rivera,
86 F. App’x 922, 924 (6th Cir. 2004) (holding defendant clearly maintained his
public-authority defense to being a felon in possession of a firearm, despite
overwhelming evidence to the contrary, and thus was not entitled to sentencing
reduction for acceptance of responsibility).

       Here, the district court made specific findings at sentencing that King lied
when he testified that he was promised total immunity from drug dealing. Although
there may “be extraordinary cases in which adjustments under both §§ 3C1.1 and
3E1.1 may apply,” “[c]onduct resulting in an enhancement under
§ 3C1.1 . . . ordinarily indicates that the defendant has not accepted responsibility for
his criminal conduct.” U.S.S.G. § 3E1.1 cmt. n.4. We therefore hold that King has not
shown that his case is “extraordinary,” especially considering that King put the
government to its burden of proof at trial.


                                          -22-
                           III. Conclusion
Accordingly, we affirm the judgment of the district court.
               ______________________________




                                 -23-